Citation Nr: 9927694	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 085	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to an increased evaluation for Scheuermann's 
disease of the thoracic spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The issue of entitlement to an increased evaluation for 
Scheuermann's disease of the thoracic spine will be addressed 
in the remand portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim for service connection for 
ankylosing spondylitis has been obtained.

2.  Ankylosing spondylitis originated in service.


CONCLUSION OF LAW

Ankylosing spondylitis was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's service connection claim 
to be well grounded and is satisfied that all available 
evidence necessary for an equitable disposition of this 
claim has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for disability diagnosed after 
service discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records reveal complaints of 
back pain, and Scheuermann's disease was found on X-rays in 
September 1970.  He complained of a stiff neck in November 
1970 after being out in the cold.

On VA examination in June 1989, it was noted that X-rays of 
the thoracic spine showed kyphotic curvature of 42 degrees 
centered at T8 and a heavily calcified anterior longitudinal 
ligament in the lateral view from T3-12.  The diagnosis was 
kyphosis dorsal back 42 degrees associated with heavily 
calcified anterior longitudinal ligament, which the examiner 
indicated might be ankylosing spondylitis.

The veteran complained on VA examination in January 1990 of 
continuous back and neck pain.  X-rays of the dorsal spine 
showed diffuse idiopathic spondylitic hyperostosis, which was 
also the diagnosis.  

Cervical myalgia was diagnosed on VA outpatient records dated 
in early December 1996.  Subsequent VA X-rays of the cervical 
spine in December 1996 showed degenerative disc disease from 
C4-7.  

On VA orthopedic examination in April 1997, the veteran 
complained of back pain that extended into his neck.  X-rays 
of the thoracic spine revealed mildly increased thoracic 
kyphosis with calcification of the anterior longitudinal 
ligament and possible ankylosing spondylitis.  The diagnosis 
was chronic thoracic kyphosis with calcification of the 
anterior longitudinal ligament and possible ankylosing 
spondylitis.  The examiner noted that although there was a 
military diagnosis of Scheuermann's disease, the clinical 
picture was more consistent with ankylosing spondylitis, 
which should be confirmed or ruled out with additional 
testing.

The veteran complained of neck, upper and lower back pain on 
VA orthopedic examination in December 1997.  X-rays of the 
thoracic spine showed prominent degenerative disc disease 
with calcification of the anterior longitudinal ligament; X-
rays of the cervical spine revealed moderate degenerative 
disc disease; and X-rays of the lumbosacral spine showed 
moderate degenerative disc disease with obliteration of the 
sacroiliac joints bilaterally.  Based on the X-ray findings, 
the examiner concluded that chronic ankylosing spondylitis 
was the correct diagnosis and that the veteran's history of 
back injury with thoracic spine changes in 1970 was the 
precursor to ankylosing spondylitis.  

According to a December 1997 medical report from N. Paul 
Hudson, M.D., the veteran had obvious spinal kyphosis and 
reduced range of motion of the cervical spine.  After 
reviewing previous X-ray studies of the lumbar and thoracic 
spine, Dr. Hudson's assessment was ankylosing spondylitis by 
history and confirmed by X-ray.  Dr. Hudson noted that the 
veteran still had prolonged stiffness, suggesting that he 
should respond to anti-inflammatory therapy.  Dr. Hudson 
noted in a January 1998 letter that the veteran's ankylosing 
spondylitis had undoubtedly been present and unrecognized for 
most of his adult life. 

According to an April 1998 medical report from James L. 
Jordan, M.D., the veteran had ankylosing spondylitis, which 
might be causing all of his residual symptoms.

The veteran testified at his personal hearing at the RO in 
September 1998 that he has had a stiff neck since service; 
and that his doctor, Dr. Hudson, had told him that he has had 
ankylosing spondylitis since service.

An April 1999 statement from Stephen L. Manchester, M.D., 
contains diagnoses of ankylosing spondylitis and degenerative 
disc disease of the lumbar spine.

The above evidence reveals that the veteran has complained of 
problems with a stiff neck since service and that recent VA 
and private X-ray finding are considered indicative of 
ankylosing spondylitis.  The VA examiner noted in December 
1997 that the thoracic spine changes noted in service were 
the precursor to ankylosing spondylitis, and Dr. Hudson 
concluded in December 1997 that the veteran's ankylosing 
spondylitis has been present but unrecognized for most of his 
adult life.  Accordingly, service connection is warranted for 
ankylosing spondylitis.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for ankylosing spondylitis is granted.


REMAND

The veteran indicated in his April 1998 substantive appeal 
that he desired to appear personally at a hearing at the RO 
before a member of the Board.  In May 1998 he indicated that 
he wanted a hearing before an RO Hearing Officer in 
Cincinnati, Ohio, in lieu of a Board hearing.  A personal 
hearing was conducted before a hearing officer at the RO in 
September 1998.  According to correspondence dated in April 
1999, the veteran wished to have a video conference hearing 
with the Board at the Cleveland RO.  A video conference 
hearing has not been scheduled.  Additionally, an April 1999 
medical report on the veteran's spine from Stephen L. 
Manchester, M.D., was received by VA in May 1999.  This 
report was added to the veteran's file subsequent to the RO's 
most recent consideration of the increased rating issue on 
appeal.  The veteran has not waived his right to have this 
evidence initially considered by the RO.  38 C.F.R. 
§§ 19.37(a), 20.1304(c) (1998).  The Board also notes that 
the VA examination reports on file do not include an adequate 
assessment of functional impairment caused by the veteran's 
service-connected Scheuermann's disease of the thoracic 
spine, as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).

In light of the above and the Board's decision granting 
service connection for ankylosing spondylitis, this case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his pending claim.  
After obtaining any necessary 
authorization for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.

2.  Thereafter, the veteran should be 
examined by a physician with appropriate 
expertise to determine the current 
severity of the veteran's service-
connected Scheuermann's disease of the 
thoracic spine and ankylosing 
spondylitis.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review 
prior to the examination and the examiner 
should indicate that the file has been 
reviewed.  Any indicated tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to each of the veteran's service-
connected spine disabilities.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability of the spine should 
also be described by the examiner.  The 
examiner should be requested to identify 
any objective evidence of spinal pain.  
The specific functional impairment due to 
pain should be identified.  To the extent 
possible the examiner should provide an 
assessment concerning the degree of 
severity of any pain present.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should provide an opinion on the 
impact of the service-connected 
Scheuermann's disease of the thoracic 
spine and ankylosing spondylitis on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an increased evaluation 
for Scheuermann's disease of the thoracic 
spine, to include consideration of 
38 C.F.R. § 3.321(b)(1) and 4.7 and all 
evidence received since the most recent 
decision on the claim, as well as 
consideration of the newly service-
connected ankylosing spondylitis.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
matters in appellate status, and provide 
the veteran and his representative with 
an opportunity to respond.  The veteran 
should be advised of the requirements to 
perfect an appeal with respect to any new 
issue.  He should also be scheduled, in 
accordance with the docket number of this 
case, for a video conference hearing, at 
the Cleveland RO, with the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


